Title: 29th.
From: Adams, John Quincy
To: 


       Attended meeting all day. Mr. Hilliard preach’d in the forenoon, and Mr. Willard, brother to my Classmate, after dinner. Quite a young man; and his sermon was a proof of it. It was upon justice, temperance fortitude, godliness brotherly kindness, and charity: and not contemptible: his pronunciation however was not perfectly accurate, and there were some little improprieties in his language. Mr. Hilliard and he, very devoutly pray’d for one another.
       William Samuel Judd of Hartford, in Connecticut, was 21, the 10th. of January last. He was almost three years at New-Haven College, and entered this University, since last Commencement, he has boarded out of college till this quarter, and I have consequently had but little opportunity to be acquainted with him. As a scholar he is not very conspicuous, if we judge from his public exercices. He appears rather to have a disposition towards low-life, and trades, with hair dresses and tailors, in fiddles and old cloaths. This however I only have from common report; as I have never seen any thing in him, of that kind: but there is not one of the scholars from any other College, in our Class, that leads us to suppose their method of education better than that which is pursued here.
      